DETAILED ACTION

	In response to the office action mailed 11/08/2021, the amendments were received 02/08/2022:
Claims 1, 2, 7, and 18 have been amended.
Claims 1-20 are pending.
Claims 11-17 were previously indicated allowable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2009/0112119 (Kim) disclose a method for an x-ray mammography system comprises:
determining, via vision sensing using one or more cameras coupled to the x-ray mammography system, a current workflow in a current mode of the x-ray mammography system (Fig. 56 and 59; [0143]-[0144], [0147]); and
adjusting one or more inputs into a user interface of the mammography system during a set-up portion of the current workflow (Fig. 56 and 59; [0143]-[0144], [0147));
wherein the vision sensing using one or more cameras includes one or more of monitoring one or more accessories coupled to the x-ray mammography system and one or more actions during the current mode (Fig. 56 and 59; [0143]-[0144], [0147]).
The prior art of record fail to teach the details of automatically adjusting, with the image processing system, one or more inputs into a user interface of the x-ray mammography system during a set-up portion of the current workflow based on the current mode and the current workflow as determined via the vision sensing.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowed by virtue of their dependence.
Regarding claims 11-17 and 20, reasons for allowance were provided in the office action mailed 11/08/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884